DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 4/28/21 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooke et al. (herein “Cooke”; US Pub. No. 2014/0120501 A1; as cited in applicant’s IDS).
Regarding claim 1, Cooke discloses a system for assisting a user to build a construction (Fig. 2), the system comprising: a body structure having a plurality of coupling structures arranged on a base portion of the body structure and configured to receive a building element (Fig. 2, items 18 and 22; noting item 70 being the pins for receiving the building element); an illuminator configured to provide illumination of at least a portion of the body structure (Fig. 2, item T, aka the tablet, and par. [0032]), thereby providing a number of illumination areas (par. [0032] and Fig. 10); and a control unit configured to select a subset of the coupling structures and initiate an illumination that enables a unique identification of the selected subset of the coupling structures (pars. [0032], [0035] and [0036] and Fig. 10).
Regarding claim 2, Cooke discloses that the illuminator is configured to provide illumination of at least a portion of the body structure from below (par. [0032] and Figs. 3 and 10).
Regarding claims 3 and 4, Cooke discloses that the body structure is a bead plate (Fig. 2, item 22), the coupling structures are pins protruding from the base portion of the bead plate (par. [0028]; noting “cylindrical” projections or pins may be used), and the building element is a bead (par. [0032]).
Regarding claim 5, Cooke discloses that the illuminator comprises the control unit (pars. [0032], [0035], and [0036]; noting the tablet).
Regarding claim 6, Cooke discloses that the control unit is configured to select the subset of the coupling structures to be illuminated by the illuminator such that the illuminator provides illumination areas of a first selection of color(s) not constituting all colors and/or size and/or geometry of the image (pars. [0032], [0056] and Fig. 9; clearly showing that a portion/area of the virtual subset is a different color).
Regarding claim 7, Cooke discloses that the first selection of color(s) is a single color (pars. [0032], [0056] and Fig. 9; clearly showing that a portion/area of the virtual subset is a single, different color).
Regarding claim 8, Cooke discloses that the control unit is configured to receive feedback from a user (par. [0056]; noting virtual beads may be added or removed by the user).
Regarding claim 9, Cooke discloses that the control unit is configured to illuminate coupling structures that have not been previously illuminated after receiving feedback from the user (par. [0056]; noting virtual beads may be added/selected by the user, previously not illuminated by the original design).
Regarding claim 10, Cooke discloses that the control unit is configured to change the degree of illumination of at least a portion of the body structure (par. [0068]; noting the “exit overlay darkens the hot melt virtual bead pattern” on the tablet).
Regarding claim 11, Cooke discloses that the body structure has a plurality of segments configured to be detachably attached to each other (Fig. 2, item 22 being one segment, and item 18 be another; noting thefreedictionary.com defines “segment” as “one of several parts or sections into which an object is divided”).
Regarding claim 12, Cooke discloses that each segment of the plurality of segments comprises a plurality of attachment structures extending from a base portion of the segment (Fig. 2, items 50 on item 18, and items 54 on item 22 and par. [0026]; noting “extending” is defined by thefreedictionary.com as “to make available, provide”).
that the body structure is provided with a positioning unit configured to keep the body structure in a fixed position and orientation relative to the illuminator (Fig. 3, proximate item 90).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke et al. (herein “Cooke”; US Pub. No. 2014/0120501 A1; as cited in applicant’s IDS) in view of Maxim (US Pub. No. 2003/0060122 A1). 
Regarding claim 13, Cooke discloses that the body structure comprises pins provided with edge portions configured to provide a radially directed force towards the building element when the building element is being attached to a pin (pars. [0028]; noting this is inherent and/or functionally possible given the structure and the desired amount of interference fit).  In addition, to evidence that the amount of interference fit is well-known to be a consideration in the art, the Examiner evidences Maxim that specifically states that the desired fit is tight enough to keep the building element retained, but loose enough for sliding it out (par. [0060]).  Thus, it would have been obvious to one of ordinary skill in the art that the exact tolerance of the fit of the building element within the body could be optimized based on the ability of the base to retain the building element, yet have it be removed if desired.
Regarding claim 15, it is noted that Cooke does not specifically disclose that the building element is transparent such that illumination may be transmitted through the building element (par. [0028]).  However, Maxim discloses a similar toy wherein the building elements are transparent such that illumination may be transmitted through the building element (par. [0014]; noting “translucent light transmission members).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cooke to use transparent building elements such that illumination may be transmitted through the building element as taught by Maxim because doing so would be a simple substitution of one element (a translucent building member) for another (a building member having color which is backlit to designate the correct location) to obtain predictable results (a translucent building member that can be backlit to verify the correct location).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
5/11/21


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711